- Sentinel Investments STEPHEN E. ROTH DIRECT LINE: 202.383.0158 E-mail: steve.roth@sutherland.com May 1, 2009 VIA EDGAR Board of Directors National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 Re: National Variable Life Insurance Account Ladies and Gentlemen: We hereby consent to the reference to our name under the caption Legal Matters in the Statement of Additional Information filed as part of Post-Effective Amendment No. 24 to the Registration Statement on Form N-6 by National Variable Life Insurance Account for certain variable life insurance policies (File No. 33-91938). In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, SUTHERLAND ASBILL & BRENNAN LLP /s/ Stephen E. Roth By: Stephen E. Roth 8332388.1
